DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2017/0095826 to Schneider et al.
	In re claim 1, Schneider discloses a sprinkler protection device comprising:
	A base (housing body (60)) having a cavity (see figures 1a and 2) extending through upper and lower portions of said base (upper and lower portion of figure 1a respectively), the lower portion having at least one downwardly extending stake (legs can be seen in figures 1-2 with cutouts (69) between the legs), and the upper portion having at least one removable layer (housing cover (18)) defining an upwardly facing opening exposing the cavity; and
A top (donut (72)) having a channel (see figure 1a) extending through upper and lower sections of said top, the lower section having a downwardly facing opening, exposing the channel, and being configured to removably engage with said base (see figure 1a).
	Wherein with said top engaged with said base, the channel exposes at least a portion of the cavity (the apparatus is intended to fit a pop-up irrigation sprinkler therefore with the top in place a portion of the cavity is exposed which allows the irrigation sprinkler to be fit.

	In re claim 2, Schneider discloses the apparatus as described above including the at least one removable layer (housing cover (18)) decreases the size of the upwardly facing opening (figure 3 shows how the housing cover (28) and the fingers (16) control the size of the upwardly facing opening).

	In re claim 7, Schneider disclose the apparatus as described above including upper portion includes an annular peripheral ledge that abuts said top (Figure 1A shows how a portion of the upper portion and removable layer form an annular peripheral ledge that abuts the top (donut (72)).

	In re claim 8, Schneider discloses the apparatus as described above including one of the at least one removable layer is provided as removable segments (the cover (18) is capable of being removed and therefore is a removable segment. Further fingers (16) of the removable cover could be cut off which would be within the limitations of removable segments).

	In re claim s9 and 10, Schneider discloses the lower portion includes first, second, third and fourth downwardly extending stakes (see figure 1, a 4th stake can be seen behind the front most stake) wherein each stake has a slot (cutouts (69)) therebetween  and opposite a slot between a different set of legs (specifically, if legs are numbered 1-4 in a clockwise manner, the slot between legs 1 and 2 is opposite the slot between legs 3 and 4, and the slot between legs 2 and 3 is opposite the slot between legs 4 and 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2017/0095826 to Schneider.
	Schneider discloses the apparatus as described above but fails to specifically disclose the upper portion including at least one keyed structure and the lower section includes at least one nub complementarily shaped to engage the at least one keyed structure (to connect and hold the top to the base).
	However in an alternate embodiment, Schneider teaches it’s known to provide a first portion with a keyed structure (grooves (174, 175, 176) and another portion intended to be fit on top of and held into a position along the first structure with nubs (sliding nubs (177)) that engage the keyed structure and hold the position of the components relative to one another.
	Therefore examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper portion of the base to include a keyed structure and the lower section of the top to include a nub for engaging the keyed structure as taught in an alternate embodiment of Schneider as such modification allows connecting components to be positioned and held in place via the key and nub system.

Claim(s) 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pg-Pub 2017/0095826 to Schneider as applied to claim 1 above, and further in view of U.S. Patent #4,350,296 to Kuhlman et al.
	Schneider discloses the apparatus as described above but fails to disclose the base is one of upwardly tapered or downwardly tapered and the at least one stake is tapered.
	Kuhlman however teaches it’s known to provide a similar apparatus with a plurality of tapered stakes (legs (22) seen in figures 1-3) as such leg shape facilitates installation and prevents rotation of the assembly in the soil. [column 2, lines 46-48]
	Therefore it would have been obvious to modify the apparatus disclosed by Schneider to include the tapered stakes taught by Kuhlman as such modification facilitates installation and prevents rotation of the assembly within the soil.
	Please note that based on claims 4 and 5 both depending on claim 1 a stake which is tapered (claim 5)  reads on the limitation of claim 4 wherein the base is downwardly tapered (as the stake as modified above is a downward taper).


Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pg-Pub 2017/0095826 to Schneider as applied to claim 1 above, and further in view of U.S. PG-Pub 2018/0056316 to Biscardi.
Schneider discloses the apparatus as described above but fails to disclose the upper portion includes a plurality of removable layers and each of the plurality of removable layers respectively reduces the size of the upwardly facing opening.
Biscardi however teaches it’s known to provide an irrigation head protective device that includes a plurality of nested removable layers(concentric circular members (14)) as such members provide a diameter through which the sprinkler head fits and a user can adjust the size of the aperture to fit a variety of sizes of sprinkler heads which helps minimize the interference of external forces on the sprinkler head’s operation such as weeds or debris around the sprinkler head. [0018]
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cover (18) of the apparatus disclosed by Schneider to include multiple concentric and nested circular members as taught by Biscardi as such modification allows adjustability of the apparatus to accommodate a variety of sprinklers of different sizes while providing the benefit of minimizing external forces on the sprinkler head’s operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2007/0034714 to Campbell et al., U.S. PG-Pub 2012/0292404 to Jung, U.S. PG-Pub 2001/0032890 to Stephens, U.S. PG-Pub 2009/0084869 to Lin, U.S. PG-Pub 2005/0023375 to Tanczos, U.S. PG-Pub 2009/0026286 to Park, U.S. Patent #5,222,669 to Lawson, and U.S. Patent #6,494,386 to Banu disclose apparatuses with similar structures and components..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649